Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-24, 53, 55 have preliminarily been cancelled.
Claims 25-52 and 54 are pending in this application.
Election/Restrictions
Applicant's election of Group I, and Species 3 with claims 25-52 is acknowledged, thus, claim 54 is withdrawn as non-elected claim. This election is made without traverse.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 25-44, 46, and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fariello et al. (US. Pub. 2010/0109892) (Applicant’s cited).
Regarding claim 25, Fariello et al. anticipate an intelligent optical fiber termination system comprising: an enclosure (e.g. an enclosure that housed an equipment rack 10); an optical termination assembly within the enclosure and including (i) a first optical fiber connector (41), (ii) an optical fiber (40) extending through at least a portion of the first optical fiber connector, (iii) an adapter (16) into which the first optical fiber connector is insertable, and a sensing mechanism (e.g. insertion/engagement sensing mechanism) selected from the group consisting of (i) a first insertion sensing mechanism configured for conveying first fiber insertion status signals corresponding to a first fiber insertion status of the first optical fiber connector into the adapter, (ii) a first fiber signal conveyance sensing mechanism (e.g. insertion/engagement sensing mechanism) configured for conveying first fiber conveyance status signals corresponding to a first fiber conveyance status of input optical signals to or of output optical signals from the first optical fiber, and (iii) a first end contact sensing mechanism (e.g. insertion/engagement sensing mechanism) configured for conveying first end contact status signals corresponding to a first end contact status of an end of the first optical fiber connector with another object when the first optical fiber connector is inserted into the adapter; a first operational sensing mechanism (208-210) configured for conveying first operational status signals different than at least one signal-type of the conveyed ones of the first fiber insertion status signals, the first fiber conveyance status signals, and the first end contact status signals and corresponding to a first operational status, the first operational status corresponding to a first operational status of the intelligent optical fiber termination system; a first component (213) at least partially within the enclosure; and a central processing unit (CPU) (e.g. PCB 206 includes a processor unit and a memory, not shown) 

    PNG
    media_image1.png
    487
    719
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    476
    488
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    448
    720
    media_image3.png
    Greyscale

Reproduced/annotated from US. Pub. 2010/0109892.
Regarding claims 26-27, Fariello et al. further anticipate that the intelligent optical fiber termination system is configured for receiving external input signals selected from the group consisting essentially of external input radio signals, external input electrical signals, external input optical signals, and any combination thereof from an external source external to the intelligent optical fiber termination system, and wherein the CPU is configured to convey the first directional signal to the first component in response to the external input signals; wherein,
the intelligent optical fiber termination system is configured for conveying system output signals selected from the group consisting of system output radio signals, system output electrical signals, system output optical signals, and any combination thereof to an external source external to the intelligent optical fiber termination system, and wherein the system output signals are directed by the CPU (see Figs. 4-8).
Regarding claims 28-29, Fariello et al. further anticipate that the first operational status signals are second fiber insertion status signals different from the first fiber insertion status signals and corresponding to a second fiber insertion status of a second optical fiber connector insertable 
 Regarding claims 30-32, Fariello et al. further anticipate that each of the conveyed ones of the first fiber insertion status signals, the first fiber conveyance status signals, the first end contact status signals, and the first operational status signals are conveyed at one or more respective predetermined time intervals; and further comprising a memory storage system in communication with a microprocessor of the CPU and configured for storing any one or any combination of the first fiber insertion statuses, the first fiber conveyance statuses, the first end contact statuses, and the first operational statuses; wherein a first combination of at least two mechanisms selected from the group consisting of the first insertion sensing mechanism, the first fiber conveyance sensing mechanism, and the first end contact sensing mechanism are conveying the respective first fiber insertion status signals, first fiber conveyance status signals, and first end contact status signals, and wherein the first operational sensing mechanism is one of the mechanisms of the first combination (see Figs. 4-8).
Regarding claims 33-34, Fariello et al. further anticipate that the memory storage system stores (i) a first fiber insertion reference value for use in determining the first fiber insertion status when the optical termination assembly includes the first insertion sensing mechanism, (ii) a first fiber conveyance reference value for use in determining the first fiber conveyance status when the optical termination assembly includes the first fiber conveyance sensing mechanism, (iii) a first 
Regarding claims 35-36, Fariello et al. further anticipate that a combination of the CPU, the logic controller when separated from the CPU, and the memory storage system are configured to effect a change to at least one of the reference values of the first insertion reference value, the first fiber conveyance status value, the first end contact status value, and the first operational value; wherein the combination of the CPU, the logic controller when separated from the CPU, and the memory storage system are configured to effect the change to the at least one of the reference values of the first insertion reference value, the first fiber conveyance status value, the first end contact status value, and the first operational value based on the external input signals received by the intelligent optical fiber termination system (see Figs. 4-8).
Regarding claims 37-39, Fariello et al. further anticipate that the intelligent optical fiber termination system is configured to convey the system output signals to the external source, and wherein the external input signals are based on the system output signals to the external source; and, further comprising a transceiver in electrical communication with the CPU and configured for communicating wirelessly with a cloud network, wherein the transceiver is configured for receiving the external input signals and the external source is remote from the enclosure and within the cloud network; wherein the transceiver is further configured for conveying the system output signals to the external source (see Figs. 4-8).
Regarding claims 40-41, Fariello et al. further anticipate that the memory storage system stores a plurality of (i) the determined first fiber insertion status values when the memory storage device stores the first fiber insertion reference value, (ii) the determined first fiber conveyance status values when the memory storage device stores the first fiber conveyance reference value, 
wherein the change effected to (i) the first fiber insertion reference value is to ignore the first fiber insertion reference value and set the first insertion sensing mechanism to a default setting, (ii) the first fiber conveyance reference value is to ignore the first fiber conveyance reference value and set the first fiber conveyance sensing mechanism to a default setting, (iii) the first end contact reference value is to ignore the first end contact reference value and set the first end contact sensing mechanism to a default setting, and (iv) the first operational reference value is to ignore the first operational reference value and set the first operational sensing mechanism to a default setting (see Figs. 4-8).
Regarding claims 42-44, Fariello et al. further anticipate that further comprising a transceiver in electrical communication with the CPU; and a cloud network including the memory 
Regarding claims 46, 51-52, Fariello et al. further anticipate that the operational sensing mechanism includes any one or any combination of an environmental sensor, a position sensor, an orientation sensor, a sensor detecting either one or both of the opening and closure of a door of the enclosure, a microphone, an accelerometer, a water presence sensor, and an enclosure presence sensor; wherein the first component or another component separate from the first component is a sensory indication unit configured to indicate a change in any one or any combination of (i) the first fiber insertion status when the optical termination assembly includes the first insertion sensing mechanism, (ii) the first fiber conveyance status when the optical termination assembly includes the first fiber conveyance sensing mechanism, (iii) the first end contact status when the optical termination assembly includes the first end contact sensing mechanism, and (iv) the first operational status, the sensory indication unit providing any one or any combination of a visual signal, an auditory signal, or a tactile signal; wherein the sensory indication unit includes any one or any combination of a light emitting diode (LED), an audio speaker, and a piston-driven actuator assembly (see Figs. 4-8).



Claims 25 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German et al. (US. Pub. 2009/0166404) (Applicant’s cited).
Regarding claim 25, German et al. anticipate an intelligent optical fiber termination system comprising: an enclosure (304); an optical termination assembly within the enclosure and including (i) a first optical fiber connector (372), (ii) an optical fiber (370) extending through at least a portion of the first optical fiber connector, (iii) an adapter (330) into which the first optical fiber connector is insertable, and a sensing mechanism selected from the group consisting of (i) a first insertion sensing mechanism configured for conveying first fiber insertion status signals corresponding to a first fiber insertion status of the first optical fiber connector into the adapter, (ii) a first fiber signal conveyance sensing mechanism configured for conveying first fiber conveyance status signals corresponding to a first fiber conveyance status of input optical signals to or of output optical signals from the first optical fiber, and (iii) a first end contact sensing mechanism (350) configured for conveying first end contact status signals corresponding to a first end contact status of an end of the first optical fiber connector with another object when the first optical fiber connector is inserted into the adapter; a first operational sensing mechanism (315-325) configured for conveying first operational status signals different than at least one signal-type of the conveyed ones of the first fiber insertion status signals, the first fiber conveyance status signals, and the first end contact status signals and corresponding to a first operational status, the first operational status corresponding to a first operational status of the intelligent optical fiber termination system; a first component at least partially within the enclosure; and a central 

    PNG
    media_image4.png
    213
    428
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    280
    269
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    429
    616
    media_image6.png
    Greyscale

Reproduced/annotated from US. Pub. 2009/0166404.
Regarding claim 45, German et al. further anticipate that further comprising a transceiver in electrical communication with the CPU and configured for communicating wirelessly with a 
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Allowable Subject Matter
Claims 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Claim 50 is also objected as depending on claim 49.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Guo et al. (US. Pub. 2015/0234132)
Liang et al. (US. Pub. 2012/0281509).
Peng et al. (US. Pub. 2019/0260175).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883